DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  mentioning “electromechanically activation”. For the purpose of examination, this limitation will be interpreted as “electromechanical activation”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “inter-volumes displacements and strains” which is indefinite as it is unclear to the examiner if this is further narrowing the previously claimed displacements and strains or if these are separately measured so that both displacements and 
Claim 5 recites the limitation "the zero-crossings" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 depends from claim 3, where there is no mention of zero-crossings. However, zero-crossings are introduced in claim 4. 
Claim 6 recites the limitation "the series of consecutive image frames and RF signals" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the term “consecutive” is not mentioned previously when describing the series of images.
Claim 8 recites the limitation "the duration of one or more cardiac cycles" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Konofagou (US 20150289840 A1) in view of Costet (NPL “Electromechanical Wave Imaging of Biologically and Electrically Paced Canine Hearts” 2014).
Regarding claim 1, Konofagou discloses a method for generating an electromechanical map corresponding to a location of a heart from ultrasound data generated using an ultrasound beam (see para. [0049] “spatio-temporal maps of a full-view of the atrial and ventricular mechanics of a heart can be obtained in a single heartbeat, which can show the electromechanical patterns of atrial flutter, fibrillation, and tachycardia in the heart” and see para. [0069] “an ultrasound system (Z.one ultra, Zonare, Mountain View, Calif., USA) can be utilized to acquire ultrasound RF signals and/or B-mode images”), comprising: 
obtaining ultrasound data including a series of image frames (see para. [0087] “perform EWI transthoracically in free-breathing and conscious subjects using an unfocused beam sequence at 2000 frames/s in the standard apical views”) and radio frequency (RF) signals an ultrasound system (Z.one ultra, Zonare, Mountain View, Calif., USA) can be utilized to acquire ultrasound RF signals and/or B-mode images”) (also see para. [0102] “to acquire RF frames at 2000 fps using a 2.5 MHz ATL P4 2 phased array”); 
measuring displacements and strains based on the ultrasound data to determine an electromechanical activation in the location (see para. [0101] “utilize Radio Frequency (RF)-based motion estimation and gradient operators to map transient deformations, which can be referred to as strains, occurring during electrical activation of the myocardium. As described herein, a suitable frame rate can be utilized for precise estimation of displacement and cardiac strain”); 
converting the ultrasound data into a series of isochrone maps, wherein the series of isochrone maps illustrates the electromechanical activation (see para. [0054] “FIGS. 2A-2C, EWI cine-loops and isochrones during focal rhythms are depicted. FIG. 2A shows an exemplary atria of a patient and illustrates that electrical mapping … EWI shows that electromechanical activation”) where EWI is an ultrasound-based imaging technique, which uses ultrasound data (see para. [0086] “electromechanical-wave imaging (EWI), which can be considered a direct ultrasound-based imaging technique, can be utilized to map the transmural electromechanical activation in all four chambers”);
Konofagou further discloses to generate the electromechanical map, to thereby illustrate an internal wall structure of the heart at the location (see para. [0051] “The onset of these events, which can be represented as the first zero-crossing of the strain map, can be every pixel of the heart walls, and in this manner, the propagation of the electromechanical wave can be mapped”).
However, Konofagou does not explicitly disclose combining the series of isochrone maps. This is disclosed by Costet in an analogous imaging field of endeavor (see Costet page 179 “The 2-D EWI isochrones (a, b) are subsequently combined to generate a bi-planar isochrone (c). (v) EWI cine loop bi-plane representations generated by synchronizing and combining both views” and see page 180 “smooth continuous isochronal maps were then generated”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the image processing capabilities of Konofagou to incorporate combining a series of isochrones maps as disclosed by Costet. This would allow the user to have a more detailed view of the heart walls and the electromechanical activity associated with it. 

Regarding claim 2, Konofagou as modified above discloses the method of claim 1, wherein the ultrasound data corresponds to multiple apical views of the location (see para. [0087] “perform EWI transthoracically in free-breathing and conscious subjects using an unfocused beam sequence at 2000 frames/s in the standard apical views”). 

Regarding claim 3, Konofagou as modified above discloses the method of claim 1, wherein the determining the electromechanical activation further includes beamforming the RF signals to calculate inter-volumes displacements and strains (see para. [0101] “utilize Radio Frequency (RF)-based motion estimation and gradient operators to map transient deformations, which can be referred to as strains, occurring during electrical activation of the myocardium. As described herein, a suitable frame rate can be utilized for precise estimation of displacement and cardiac strain”) where beamforming occurs on raw RF signals (see para. [0102] “acquire RF frames … Beamforming on the raw signals obtained from each of the elements”). 

Regarding claim 4, Konofagou as modified above discloses the method of claim 1, wherein the determining the electromechanically activation comprises identifying zero-crossings of the strains at the location of the heart (see para. [0051] “the strains over time at one location in, e.g., one pixel in the left atrium, can present two events corresponding approximately to the beginning and the end of systole. The onset of these events, which can be represented as the first zero-crossing of the strain map, can be tracked for every pixel of the heart walls, and in this manner, the propagation of the electromechanical wave can be mapped”). 

Regarding claim 5, Konofagou as modified above discloses the method of claim 3, wherein the converting the ultrasound data into the series of isochrone maps (see para. [0044] and [0086] above).
However, Konofagou does not explicitly disclose further comprises interpolating the zero-crossings into the series of isochrone maps to show the electromechanical activation over time. This is disclosed by Costet in an analogous imaging field of endeavor (see page 180 “Based generated isochrones by mapping the first occurrence of the incremental strain crossing zero (positive to negative values, i.e., onset of contraction)”).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the zero-crossings of Konofagou to be applied to isochrones maps as disclosed by Costet. This would allow the user to register and track the consecutive images more accurately. 

Regarding claim 6, Konofagou as modified above discloses the method of claim 1, further comprising obtaining an electrocardiography (ECG) signal to align the series of consecutive image frames and RF signals (see para. [0073] “electrocardiogram (ECG) can be available to be acquired synchronously and saved with the ultrasound channel data, the relative myocardial wall displacement can be used as a surrogate to determine the systolic and the diastolic phase” and see para. [0083] “synchronous acquisition and saving of the ECG signal with RF data can be performed”). 

Regarding claim 7, Konofagou as modified above discloses the method of claim 1, wherein the ultrasound data is obtained over a duration of one or more cardiac cycles (see para. [0102] “emitting unfocused, spherical ultrasound waves … The lengths of acquisition can be chosen according to heart rate and/or pacing rate to acquire a suitable amount of data over at least a couple of cardiac cycles”).

Radio Frequency (RF)-based motion estimation and gradient operators to map transient deformations, which can be referred to as strains, occurring during electrical activation of the myocardium. As described herein, a suitable frame rate can be utilized for precise estimation of displacement and cardiac strain”).

Regarding claim 10, Konafagou discloses a system for generating an electromechanical map corresponding to a location of a heart from ultrasound data generated using an ultrasound beam (see para. [0049] “spatio-temporal maps of a full-view of the atrial and ventricular mechanics of a heart can be obtained in a single heartbeat, which can show the electromechanical patterns of atrial flutter, fibrillation, and tachycardia in the heart” and see para. [0069] “an ultrasound system (Z.one ultra, Zonare, Mountain View, Calif., USA) can be utilized to acquire ultrasound RF signals and/or B-mode images”), comprising: at least one ultrasound system, configured to obtain ultrasound data comprising a series of image frames and radio frequency (RF) signals corresponding to the location frames (see para. [0087] “perform EWI transthoracically in free-breathing and conscious subjects using an unfocused beam sequence at 2000 frames/s in the standard apical views”) and radio frequency (RF) signals corresponding to the location (see para [0069] “an ultrasound system (Z.one ultra, Zonare, Mountain View, Calif., USA) can be utilized to acquire ultrasound RF signals and/or B-mode images”) (also see para. [0102] “to acquire RF frames at 2000 fps using a 2.5 MHz ATL P4 Radio Frequency (RF)-based motion estimation and gradient operators to map transient deformations, which can be referred to as strains, occurring during electrical activation of the myocardium. As described herein, a suitable frame rate can be utilized for precise estimation of displacement and cardiac strain”);, (2) convert the ultrasound data into a series of isochrone maps (see para. [0054] “FIGS. 2A-2C, EWI cine-loops and isochrones during focal rhythms are depicted. FIG. 2A shows an exemplary atria of a patient and illustrates that electrical mapping … EWI shows that electromechanical activation”) where EWI is an ultrasound-based imaging technique, which uses ultrasound data (see para. [0086] “electromechanical-wave imaging (EWI), which can be considered a direct ultrasound-based imaging technique, can be utilized to map the transmural electromechanical activation in all four chambers”); and (3) Konofagou further discloses to generate the electromechanical map, to thereby illustrate an internal wall structure of the heart at the location (see para. [0051] “The onset of these events, which can be represented as the first zero-crossing of the strain map, can be tracked for every pixel of the heart walls, and in this manner, the propagation of the electromechanical wave can be mapped”).
However, Konofagou does not explicitly disclose combining the series of isochrone maps. This is disclosed by Costet in an analogous imaging field of endeavor (see Costet page 179 “The 2-D EWI isochrones (a, b) are subsequently combined to generate a bi-planar isochrone (c). (v) EWI cine loop bi-plane representations generated by synchronizing and combining both views” and see page 180 “smooth continuous isochronal maps were then generated”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the image processing capabilities of Konofagou to incorporate combining a series of isochrones maps as disclosed by Costet. This would allow the user to have a more detailed view of the heart walls and the electromechanical activity associated with it. 

Regarding claim 11, Konofagou as modified above discloses the system of claim 10, wherein the processor is further configured to identify zero-crossings of the strains at the location of the heart based on the ultrasound data (see para. [0051] “the strains over time at one location in, e.g., one pixel in the left atrium, can present two events corresponding approximately to the beginning and the end of systole. The onset of these events, which can be represented as the first zero-crossing of the strain map, can be tracked for every pixel of the heart walls, and in this manner, the propagation of the electromechanical wave can be mapped”).

Regarding claim 12, Konofagou as modified above discloses the system of claim 10, wherein the at least one ultrasound system comprises a 2D array including a plurality of transducer elements (see para. [0102] “Verasonics system (Verasonics, Redmond, Wash.) to acquire RF frames at 2000 fps using a 2.5 MHz ATL P4 2 phased array”) where Verasonics systems use two-dimensional grid of elements.

Regarding claim 14, Konofagou as modified above discloses the system of claim 10, wherein the at least one ultrasound system is configured to perform a diverging imaging sequence and/or a focused wave imaging sequence (see para. [0122] “High frame rate ultrasound imaging can be achieved, for purpose of illustration and not limitation, with techniques such as composite imaging or parallel beamforming using plane wave or diverging beams”)

Regarding claim 15, Konofagou as modified above discloses the system of claim 10, wherein the processor is further configured to generate a heart model for an electromechanical simulation and an ultrasound simulation based on the series of image frames and radio frequency (RF) signals corresponding to the location in the heart (see para. [0099] “Techniques for ECLM can include mapping the electromechanical activation rate of the entire atrium in a single acquisition. An atrial tachycardia model can be generated by pacing the heart from the left atrial appendage at a rate within the range reported during atrial fibrillation” and see para. [0102] “to acquire RF frames”).

Regarding claim 16, Konofagou as modified above discloses the method of claim 1, further comprising obtaining a segmented image of the heart from the series of image frames (see para. [0072] “A manual or automated segmentation can be performed to retrieve the myocardium. The B-mode images can be used as a visual reference to assist in the myocardium segmentation”).

Regarding claim 17, Konofagou as modified above discloses the system of claim 10, wherein the processor is further configured to obtain a segmented image of the heart from the series of image frames (see para. [0072] “A manual or automated segmentation can be performed to retrieve the myocardium. The B-mode images can be used as a visual reference to assist in the myocardium segmentation”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Konofagou (US 20150289840 A1) in view of Costet (NPL “Electromechanical Wave Imaging of Biologically and Electrically Paced Canine Hearts” 2014) as applied to claim 1, further in view of van Dam (US 20150320331 A1). 
Regarding claim 9, Konofagou as modified above discloses the method of claim 1, wherein the study involves characterizing patient heart arrhythmia, however does not disclose wherein the heart has a Wolff-Parkinson White (WPW) syndrome or a Pre-Ventricular Contraction (PVC) condition. This is disclosed by van Dam in an analogous imaging field of endeavor (see para. [0001] “the invention relates to locating heart dysfunction such as locating an origin of premature ventricular contraction (PVC) tachycardia (VT), atrial tachycardia (AT), Wolff-Parkinson-White syndrome (WPW) and conduction orders in a hear”)
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the arrhythmia readings of Konofagou to incorporate the localization of PVC and WPW as disclosed by van Dam. This would allow the . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Konofagou (US 20150289840 A1) in view of Costet (NPL “Electromechanical Wave Imaging of Biologically and Electrically Paced Canine Hearts” 2014) as applied to claim 10, further in view of Phelps (US 20040002652 A1).
Regarding claim 13, Konofagou as modified above discloses the system of claim 10, however does not explicitly disclose wherein the at least one ultrasound system includes a 2:1 or 4:1 multiplexer. This is disclosed by Phelps in an analogous imaging field of endeavor (see para. [0106] “With multiplexing, the center frequency may be reduced to reduce the number of system channels or cables 22. In the example above, a 2:1 multiplexer allows use of up to a 12.5 MHz center frequency transducer … 4:1”). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the ultrasound system of Konofagou to incorporate a 2:1 or 4:1 multiplexer as disclosed by Phelps. This would allow the user to have greater control over the signals involved in image processing, thus leading to a greater quality image. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN NIKOLAOS LOMIS whose telephone number is (571)272-4657.  The examiner can normally be reached on Monday-Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793